

116 HR 5412 IH: Travel and Tourism for All Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5412IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Ms. Titus introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, the Judiciary, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the National Council on Disability to conduct a review of the implementation of standards
			 under the Americans with Disabilities Act of 1990 in the travel, tourism,
			 and hospitality industries.
	
 1.Short titleThis Act may be cited as the Travel and Tourism for All Act. 2.Review and report by National Council on DisabilityThe National Council on Disability established under section 400 of the Rehabilitation Act of 1973 (29 U.S.C. 780) shall—
 (1)review the progress on the implementation, with respect to the travel, tourism, and hospitality industries, of—
 (A)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and (B)the revised standards relating to such Act issued in 2010 for public accommodations and commercial facilities under subpart D of part 36 of title 28, Code of Federal Regulations, and appendices B and D of part 1191 of title 36, Code of Federal Regulations; and
 (2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on— (A)the review conducted under paragraph (1); and
 (B)recommendations for increasing compliance with the Act and regulations described in paragraph (1). 